USCA11 Case: 21-12136         Date Filed: 07/25/2022       Page: 1 of 21




                                                            [PUBLISH]
                                In the
         United States Court of Appeals
                    For the Eleventh Circuit

                      ____________________

                             No. 21-12136
                      ____________________

MARIE BUTLER,
                                                    Plaintiff-Appellee,
versus
BOB GUALTIERI,
as Sheriff of Pinellas County, in his official capacity,


                                                Defendant-Appellant,


AMY GEE,
in her individual capacity, et al.,


                                                           Defendants.
USCA11 Case: 21-12136         Date Filed: 07/25/2022      Page: 2 of 21




2                       Opinion of the Court                   21-12136

                      ____________________

           Appeal from the United States District Court
                 for the Middle District of Florida
            D.C. Docket No. 8:19-cv-02771-TPB-TGW
                     ____________________

Before NEWSOM and MARCUS, Circuit Judges, and MIDDLEBROOKS,*
District Judge.
MARCUS, Circuit Judge:
        On January 8, 2019, Marie Butler (“Butler”) was having a bad
night. After she consumed too much rum and started screaming at
her husband outside her house, her neighbors called the police.
The next thing she knew, she was arrested and transported to the
county jail. But the worst was still to come. While Butler stood,
intoxicated and handcuffed, at the booking counter, former deputy
sheriff Amy Gee (“Gee”) pushed Butler onto a concrete floor. The
impact broke Butler’s left arm, and she found herself sitting in the
hospital as her difficult day finally came to a close.
      In response to a complaint from Butler’s husband, the Pinel-
las County Sheriff’s Office (“PCSO”) investigated the incident and
terminated Gee’s employment. A few months later, Butler sued
PCSO Sheriff Bob Gualtieri (“Gualtieri”), among others, in the


* Honorable Donald M. Middlebrooks, United States District Judge, for the
Southern District of Florida, sitting by designation.
USCA11 Case: 21-12136        Date Filed: 07/25/2022     Page: 3 of 21




21-12136               Opinion of the Court                         3

Middle District of Florida, alleging several state and federal consti-
tutional claims. The parties now agree that Gee behaved inappro-
priately on the night of January 8, but disagree over whether Gee’s
behavior was so egregious that Gualtieri could not be held liable
for it. Put differently, this interlocutory appeal centers entirely on
whether Gualtieri is, as a matter of law, entitled to sovereign im-
munity with respect to Butler’s state law battery claim. At this
stage in the proceedings, we conclude that there is a genuine dis-
pute of material fact as to whether Florida’s sovereign immunity
statute protects Sheriff Gualtieri. We affirm.
                                  I.
                                 A.
       The entire case stems from an altercation that lasted less
than a minute. Taking the evidence in the light most favorable to
the non-moving party (as we must), these are the essential facts.
On January 8, 2019, PCSO Deputy Sheriff Matthew Schultheis
(“Schultheis”) arrested Butler in Largo, Florida for “disorderly in-
toxication,” a second-degree misdemeanor. Schultheis transported
Butler to the Pinellas County Jail and brought her inside in hand-
cuffs. At around 9:40 p.m., former Deputy Sheriff Gee took hold
of Butler’s right arm and led her to the jail’s booking area; Schul-
theis followed closely behind.
      Schultheis was standing about one foot behind Butler and
Gee when Deputy Sheriff Rodney Mitchell (“Mitchell”) walked
over to the booking counter and began the booking process.
USCA11 Case: 21-12136         Date Filed: 07/25/2022     Page: 4 of 21




4                       Opinion of the Court                  21-12136

Butler, still handcuffed, was standing to the left side of Gee. In a
video recording of the booking area, Butler appeared quiet and un-
responsive, ignoring a question that Gee asked her. Suddenly, But-
ler shifted to the left, away from Gee, and Gee immediately pulled
Butler back to the right. In the video, Gee can be heard saying,
“Don’t pull away from me, okay?” A second later, Butler moved
her body farther to the left, while also stepping away from Gee
with her left foot.
       Gee responded instantly, grabbing hold of Butler, placing
her right foot behind Butler’s legs, and knocking Butler down to
the concrete floor. In the video of the incident, Gee’s hand ap-
peared to be close to Butler’s neck while Gee was placing her foot
behind Butler’s legs, but it is unclear whether Gee’s hand actually
touched Butler’s neck. It is also unclear whether Gee’s hand re-
mained in that position while Butler was falling, as Gee’s body
blocked the view of Butler’s upper body. Butler fell on her left side,
and as Gee rolled Butler onto her stomach, Gee exclaimed, “Are
you fucking kidding me?” After she fell, Butler began crying and
yelling, but her precise statements are unintelligible.
        Immediately thereafter -- “within 3 seconds” of Butler’s fall
-- three other deputies moved toward the scene and “were standing
around Gee.” Gee pulled Butler up to a standing position by lifting
her left arm, while another officer lifted Butler by her right arm.
Butler, however, had injured her left arm when she fell on the con-
crete floor. Later that night, police officers took her to the hospital,
where she was diagnosed with a fractured left humerus.
USCA11 Case: 21-12136       Date Filed: 07/25/2022   Page: 5 of 21




21-12136              Opinion of the Court                       5

       After Butler’s husband filed a complaint with the Sheriff’s
Office, the PCSO Administrative Investigation Division’s Profes-
sional Standards Bureau began investigating Gee’s takedown of
Butler. The inquiry involved “interview[ing] 20 witnesses, includ-
ing Plaintiff and Gee, and review[ing] video; reports; photographs;
PCSO’s General Orders; Gee’s training records and employee eval-
uations; and medical documentation.” The PCSO ultimately con-
cluded that Gee had violated a PCSO policy that required individ-
uals who were in custody to “be kept secured and treated hu-
manely and [ ] not be subjected to physical abuse.” Gee was termi-
nated on April 5, 2019.
        Prior to her termination, in an interview with the PCSO’s
Professional Standards Bureau, Gee testified that she thought But-
ler did not want to cooperate in the intake process and had “force-
ful[ly]” pulled away from her, and in response, Gee had “redi-
rect[ed]” Butler to the floor. However, Gee explained that, at the
time of the takedown, she was not worried that Butler would hurt
her. Gee also admitted that (1) “she did not have control over
Plaintiff during the takedown”; (2) “the likelihood Plaintiff would
be hurt when Gee tripped and pushed her backward to the con-
crete was good”; and (3) “her use of force was not reasonable under
the totality of the circumstances.” Both Butler and Gualtieri agree
that “Gee’s use of force was unnecessary; unreasonable; excessive;
without just cause; intentional; and without provocation.”
       During the interview, Gee insisted that she was not upset,
frustrated, or agitated at the time of the takedown. She explained
USCA11 Case: 21-12136        Date Filed: 07/25/2022      Page: 6 of 21




6                       Opinion of the Court                 21-12136

that she said, “are you fucking kidding me?” during the takedown
because she was “disappointed” that Butler had escalated a simple
intake process. Gee claimed she was “upset with [her]self” after
learning about Butler’s broken arm, because she had not intended
to “inflict[] pain on someone in that nature.”
        The PCSO’s Professional Standards Bureau also interviewed
several other police officers. Schultheis, who was standing right
behind Butler at the booking counter, explained that it is “uncom-
mon” for an officer to use force on an arrestee who was brought in
because of a domestic disturbance, but he thought Gee had per-
formed “a relative [sic] normal takedown.” Schultheis also testified
that he did not recall whether Butler had resisted Gee’s hold while
standing at the intake counter. However, Deputy Sheriff Mitchell,
who was standing at the booking counter, said that Butler was
“pulling away” from Gee at the intake counter and Gee had in-
structed her to stop pulling away. He opined, however, that Gee’s
takedown of Butler might not have been “necessary.” He also tes-
tified that the incident with Butler was Gee’s “first use of force” and
“[s]he was kind of nervous about it.”
        Multiple officers testified that they generally saw two indi-
viduals fall to the ground in the intake room, but their views of that
room were blocked. They also offered statements about Gee’s
character: Several officers stated that generally she had a calm de-
meanor, this was her first use of force, and she appeared “shocked”
after the takedown.
USCA11 Case: 21-12136          Date Filed: 07/25/2022      Page: 7 of 21




21-12136                 Opinion of the Court                           7

       The Sheriff, Bob Gualtieri, was the furthest removed from
the incident. There is no indication that he personally knew Gee
or was present at the Pinellas County Jail on January 8, 2019, but,
without having been qualified as an expert, he later watched the
video of the takedown and offered various opinions about it. Based
on the video, Gualtieri opined that Butler did not resist Gee at the
intake counter, but was simply “an intoxicated person who was sit-
ting there off balance, swaying.” He added that it was “wrong” and
“malicious” for Gee to “take somebody who’s handcuffed behind
their back and slam them to the ground.” Gualtieri also offered his
view that “it’s clear that [Gee] intentionally grabbed [Butler] by the
neck and slammed her to the ground.”
                                   B.
       Butler’s Second Amended Complaint, filed in federal district
court on August 20, 2020, featured state law battery (Count I) and
negligence (Count II) claims against Sheriff Gualtieri in his official
capacity, along with excessive use of force claims in violation of the
Fourth and Fourteenth Amendments against Gee in her individual
capacity, pursuant to 42 U.S.C. § 1983 (Counts III-IV), and a § 1983
claim of excessive force against the Sheriff in his official capacity
(Count V).
      Only one of Butler’s claims -- the state law battery claim
against the Sheriff in his official capacity -- is at issue in this inter-
locutory appeal. The district court denied the Sheriff summary
judgment on this claim, concluding that there is “a genuine issue
USCA11 Case: 21-12136         Date Filed: 07/25/2022     Page: 8 of 21




8                       Opinion of the Court                  21-12136

of material fact” as to whether Florida’s sovereign immunity law
protects Gualtieri.
       This interlocutory appeal followed.


                                  II.
                                  A.
       We are required to “review de novo our appellate jurisdic-
tion,” Thomas v. Phoebe Putney Health Sys., Inc., 972 F.3d 1195,
1200 (11th Cir. 2020), because “[w]e have a duty to assure ourselves
of our jurisdiction at all times in the appellate process,” id. (quoting
Overlook Gardens Props., LLC v. ORIX USA, L.P., 927 F.3d 1194,
1198 (11th Cir. 2019)) (quotation marks omitted).
        Additionally, we review the denial of summary judgment de
novo, “applying the same legal standard the district court used.”
McCabe v. Sharrett, 12 F.3d 1558, 1560 (11th Cir. 1994). Summary
judgment is warranted only when, “after construing the evidence
in the light most favorable to the non-moving party, we find that
no genuine issue of material fact exists and the moving party is en-
titled to judgment as a matter of law.” Sorrels v. NCL (Bahamas)
Ltd., 796 F.3d 1275, 1286 (11th Cir. 2015) (quoting Alvarez v. Royal
Atl. Devs., Inc., 610 F.3d 1253, 1263–64 (11th Cir. 2010)) (quotation
marks omitted). At summary judgment, the key issue is “whether
the evidence presents a sufficient disagreement to require submis-
sion to a jury or whether it is so one-sided that one party must
USCA11 Case: 21-12136            Date Filed: 07/25/2022         Page: 9 of 21




21-12136                   Opinion of the Court                               9

prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 251–52 (1986).
       “Credibility determinations, the weighing of the evidence,
and the drawing of legitimate inferences from the facts are jury
functions, not those of a judge,” so they are not appropriate deter-
minations to make at the summary judgment stage. Anderson, 477
U.S. 255. Rather, “[t]he evidence of the non-movant is to be be-
lieved, and all justifiable inferences are to be drawn in his favor.”
Id. Summary judgment may be inappropriate even where the par-
ties agree on the basic facts, but disagree about the inferences that
should be drawn from these facts. Lighting Fixture & Elec. Supply
Co. v. Cont’l Ins. Co., 420 F.2d 1211, 1213 (5th Cir. 1969). 1
                                      B.
        As a preliminary matter, we are satisfied we have jurisdic-
tion to consider this interlocutory appeal. Our conclusion is based
on the Florida Supreme Court’s most recent pronouncement that
Florida’s sovereign immunity law provides qualifying government
officials with immunity from both suit and liability. See Florida
Highway Patrol v. Jackson, 288 So. 3d 1179, 1185 (Fla. 2020).
       It is well established that generally we have jurisdiction over
only final decisions issued by district courts. See 28 U.S.C. § 1291.


1 See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc)
(explaining that decisions issued by the Fifth Circuit prior to September 30,
1981 “shall be binding as precedent in the Eleventh Circuit”).
USCA11 Case: 21-12136        Date Filed: 07/25/2022     Page: 10 of 21




10                      Opinion of the Court                 21-12136

However, the collateral order doctrine is an exception through
which we may consider an interlocutory order that “(1) conclu-
sively determines an important issue that is both (2) completely
separate from the merits of the case and (3) effectively unreviewa-
ble on appeal from a final judgment.” Parker v. Am. Traffic Sols.,
Inc., 835 F.3d 1363, 1367 (11th Cir. 2016).
        We’ve applied the collateral order doctrine to rulings on
qualified immunity, which is a doctrine -- similar to sovereign im-
munity -- that can protect government officials who are sued in
their individual capacities. Id. at 1365, 1367. As we have explained,
because qualified immunity is designed to protect certain govern-
ment officials from both liability and suit, if the denial of qualified
immunity could not be reviewed on an interlocutory basis, the pro-
tection provided by qualified immunity would be “irretrievably
lost[.]” Id. at 1367 (quoting Mitchell v. Forsyth, 472 U.S. 511, 525–
27 (1985)). Thus, we regularly review rulings on qualified immun-
ity at the interlocutory appeal stage.
        We use the same analytical approach when considering
whether to review on an interlocutory basis rulings involving Flor-
ida’s sovereign immunity statute, which must be interpreted pur-
suant to state law. See CSX Transp., Inc. v. Kissimmee Util. Auth.,
153 F.3d 1283, 1286 (11th Cir. 1998) (“[W]e are bound by [the ap-
plicable] state court’s determination of the substantive limits of the
state’s sovereign immunity protection.”). So, in Parker v. Ameri-
can Traffic Solutions, Inc., we explained that “an order denying
state official or sovereign immunity is immediately appealable if
USCA11 Case: 21-12136          Date Filed: 07/25/2022   Page: 11 of 21




21-12136                  Opinion of the Court                      11

state law defines the immunity at issue to provide immunity from
suit rather than just a defense to liability.” Parker, 835 F.3d at 1367
(emphases added). Because our prior opinions have interpreted
Florida’s sovereign immunity law as providing a defense to liability
only, we have consistently barred interlocutory appeals from the
denial of sovereign immunity. See, e.g., id.; CSX, 153 F.3d at 1286.
       However, Florida’s legal landscape on sovereign immunity
was clarified in 2020 when the Florida Supreme Court decided Flor-
ida Highway Patrol v. Jackson. See 288 So. 3d at 1185. There, Flor-
ida’s high court conclusively established the scope and meaning of
its sovereign immunity statute:
       In Florida, sovereign immunity is both an immunity
       from liability and an immunity from suit. . . . No-
       where [ ] did this Court explicitly characterize sover-
       eign immunity as only an immunity from liability.
Id. (emphasis removed) (citations omitted).
       In this diversity case arising under Florida law, we are Erie-
bound2 by the Florida Supreme Court’s reading of its sovereign
immunity law. According to binding case law, Florida’s sovereign
immunity statute affords protection, in an appropriate case, from
both liability and suit. We are now obliged to consider the denial




2 See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).
USCA11 Case: 21-12136            Date Filed: 07/25/2022         Page: 12 of 21




12                         Opinion of the Court                       21-12136

of sovereign immunity on an interlocutory basis, and we have ju-
risdiction to address Sheriff Gualtieri’s appeal. 3
                                       C.
       Turning to the merits of Gualtieri’s appeal, the district court
concluded that there is a genuine dispute of material fact concern-
ing whether Florida’s sovereign immunity statute protects the
Sheriff from suit on the state law battery claim. We agree.
        Florida’s sovereign immunity law provides:
        The state or its subdivisions are not liable in tort for
        the acts or omissions of an officer, employee, or agent
        committed while acting outside the course and scope
        of her or his employment or [1] committed in bad
        faith or [2] with malicious purpose or [3] in a manner
        exhibiting wanton and willful disregard of human
        rights, safety, or property.
FLA. STAT. § 768.28(9)(a). Inasmuch as Sheriff Gualtieri can escape
liability if Gee’s actions were sufficiently egregious, at this stage in
the proceedings, the parties adopt what appear to be

3 We also GRANT Gualtieri’s motion to strike Butler’s supplement to her mo-
tion to dismiss. In that supplemental filing, Butler reiterates her claim that we
lack jurisdiction over this interlocutory appeal, and she attaches a recent Elev-
enth Circuit decision that is not relevant to her jurisdictional argument. We
decline to consider Butler’s supplemental filing, because it does not comply
with the Federal Rules of Appellate Procedure. See Fed. R. App. P. 27(a)(2)(C)
(providing that “[a] separate brief supporting or responding to a motion must
not be filed”). But, in any event, we are bound by the Florida Supreme Court’s
interpretation of its statute.
USCA11 Case: 21-12136        Date Filed: 07/25/2022     Page: 13 of 21




21-12136                Opinion of the Court                        13

counterintuitive positions. Gee’s victim Butler now minimizes
Gee’s aggression, while Gee’s former boss, Sheriff Gualtieri, em-
phasizes the extreme nature of her conduct.
       We are, of course, also Erie-bound by Florida’s substantive
law on sovereign immunity. Several of Florida’s cases are instruc-
tive on the scope of the three exceptions found in the state’s sover-
eign immunity statute -- i.e., conduct taken “in bad faith,” “with
malicious purpose,” or “in a manner exhibiting wanton and willful
disregard of human rights, safety, or property.” Recently, in Peter-
son v. Pollack, a Florida appellate court acknowledged that “the
Florida Statutes do not define the phrases ‘in bad faith’ or ‘with ma-
licious purpose’ or ‘in a manner exhibiting wanton and willful dis-
regard of human rights [or] safety,’ as those phrases are used in sec-
tion 768.28(9)(a).” 290 So. 3d 102, 109 (Fla. 4th DCA 2020). How-
ever, Florida’s Fourth District Court of Appeal found meaning in
these terms by looking elsewhere. First, the court observed, the
term “‘bad faith’ . . . has been ‘equated with the actual malice stand-
ard.’” Id. (quoting Parker v. State of Fla. Bd. of Regents ex rel. Fla.
State Univ., 724 So. 2d 163, 167 (Fla. 1st DCA 1998)). Second, the
term “‘malicious purpose’ . . . has been interpreted as meaning the
conduct was committed with ‘ill will, hatred, spite, [or] an evil in-
tent.’” Id. (quoting Eiras v. Florida, 239 F. Supp. 3d 1331, 1343
(M.D. Fla. 2017)). The court explained the third exception this
way:
       The phrase “wanton and willful disregard of human
       rights [or] safety,” . . . has been interpreted as
USCA11 Case: 21-12136       Date Filed: 07/25/2022     Page: 14 of 21




14                     Opinion of the Court                 21-12136

      “conduct much more reprehensible and unacceptable
      than mere intentional conduct,” Richardson v. City of
      Pompano Beach, 511 So. 2d 1121, 1123 (Fla. 4th DCA
      1987), and “conduct that is worse than gross negli-
      gence,” Sierra v. Associated Marine Insts., Inc., 850
      So. 2d 582, 593 (Fla. 2d DCA 2003) (citation and inter-
      nal quotation marks omitted).
Id.
       Furthermore, under Florida’s standard jury instructions,
“wanton” behavior is defined as acting “with a conscious and in-
tentional indifference to consequences and with the knowledge
that damage is likely to be done to persons or property,” and “will-
ful” conduct is defined as acting “intentionally, knowingly and pur-
posely.” Id. at 110 (citation omitted). Florida’s Fifth District Court
of Appeal cited with approval this definition of willful and wanton
conduct:
      Willful and wanton conduct is generally something
      more than ordinary negligence but less than deliber-
      ate conduct. Most definitions of willful or wanton
      conduct require that it appear that the defendant had
      knowledge of existing conditions, was conscious
      from such knowledge that injury would likely or
      probably result from his conduct, and with reckless
      indifference to the consequences consciously and in-
      tentionally does some wrongful act or omits to dis-
      charge some duty which produces the injurious re-
      sult.
USCA11 Case: 21-12136       Date Filed: 07/25/2022    Page: 15 of 21




21-12136               Opinion of the Court                       15

Lemay v. Kondrk, 923 So. 2d 1188, 1192 (Fla. 5th DCA 2006) (cita-
tion and quotation marks omitted).
        In exploring further the contours of these exceptions to sov-
ereign immunity, we look to several Florida cases that have given
them meaning. In McGhee v. Volusia County, for example, the
Florida Supreme Court found that there was a dispute of fact con-
cerning the application of sovereign immunity when a police of-
ficer “lunged at [an arrestee], grabbed him by the throat, and began
kicking [him] with force.” 679 So. 2d 729, 730 (Fla. 1996). Although
the court concluded that his conduct was not beyond the scope of
his employment, the court determined that there was still a critical
factual question for the jury -- whether the officer’s conduct
evinced bad faith, malicious purpose, or wanton or willful disre-
gard for the arrestee. Id. at 733 & n.7.
        Serious factual disputes have often prevented Florida’s
courts from applying sovereign immunity at the summary judg-
ment stage. Thus, for example, in Thompson v. Douds, Florida’s
Second District Court of Appeal reserved a determination of sov-
ereign immunity for the jury. There, officers were not arresting a
lawbreaking citizen, but rather seeking to help a diabetic man who
needed medical attention. 852 So. 2d 299, 302 (Fla. 2d DCA 2003).
When the ill man began to wander away from the officers and dis-
obeyed their orders before an ambulance had arrived, one officer
chased him and pulled him down to the street, and three other of-
ficers laid on top of him, even after they had managed to secure
him with handcuffs. Id. at 302–03. They let go of the man only
USCA11 Case: 21-12136        Date Filed: 07/25/2022      Page: 16 of 21




16                      Opinion of the Court                   21-12136

after they felt his body go “limp”; ultimately, he was left in a coma-
like state. Id. at 303. The court held that, based on the amount of
force used by the officers in this situation, “there is a genuine issue
of material fact as to whether the individual officers’ actions consti-
tuted a wanton and willful disregard of human rights,” and there-
fore concluded that the officers were not entitled to sovereign im-
munity at the summary judgment stage. Id. at 309.
         Still another Florida case -- Peterson -- further highlights the
fact-specific nature of these sovereign immunity determinations,
although this one arose on a motion to dismiss. There, the com-
plaint alleged that a sheriff’s deputy, who was stationed at a school,
behaved negligently by not taking preventative steps to forestall a
shooting that killed seventeen students and staff at Marjory Stone-
man Douglas High School in Parkland, Florida. 290 So. 3d at 104.
Florida’s Fourth District Court of Appeal denied a motion to dis-
miss the complaint on sovereign immunity grounds, concluding
that “a reasonable trier of fact could find that the deputy’s failure
to confront the shooter, and failure to take any other action to ful-
fill his alleged duty of protecting the students and teachers, while
choosing to remain outside in a protected location to ensure his
own safety,” might strip him of sovereign immunity. Id. at 110.
       Measuring the facts as they have been adduced in this case
against Florida’s legal standards, we agree with the district court
that sovereign immunity cannot be resolved on summary judg-
ment. Plainly, there are material factual disputes about the precise
actions Butler and Gee took on the night of January 8, 2019, about
USCA11 Case: 21-12136       Date Filed: 07/25/2022    Page: 17 of 21




21-12136               Opinion of the Court                       17

Gee’s state of mind, and about the inferences that might reasonably
be drawn from them. As we see it, reasonable factfinders could
disagree over whether Gee’s conduct was wanton and willful, ma-
licious, or exhibitive of bad faith.
        At the outset, we note that both parties rely on some evi-
dence that may be inadmissible. Federal Rule of Evidence 602 re-
quires that a lay witness’s testimony be based on “personal
knowledge” of the matter about which he or she is testifying. Fed.
R. Evid. 602. In their summary judgment briefing, both parties pre-
sent testimony from individuals who discussed the takedown after
watching the video, but who were not actually present in the book-
ing area when Gee pushed Butler to the ground. Thus, for exam-
ple, most of the officers who testified about this incident were sit-
ting in an adjacent room with only a partial view of the takedown.
Sheriff Gualtieri himself opined at length about the takedown
based only on his viewing of the video. At one point, he exclaimed,
“it’s clear that [Gee] intentionally grabbed [Butler] by the neck and
slammed her to the ground.” To the extent the Sheriff, or any of
the officers, have opined as an expert about takedowns, it remains
for the trial court to determine whether the witness is otherwise
competent and qualified to opine about police procedures. See
Fed. R. Evid. 702.
       In any event, we need not step into the dispute concerning
the admissibility of any of this testimony, because the testimony of
the officers who were present in the booking area during and after
USCA11 Case: 21-12136        Date Filed: 07/25/2022     Page: 18 of 21




18                      Opinion of the Court                 21-12136

the takedown reveals many genuine disputes of material fact --
each of which singlehandedly precludes summary judgment.
       First, the nature and degree of Butler’s resistance is disputed.
Gee testified that Butler pulled away from her forcefully. But
Schultheis, who had first forgotten that Butler pulled away from
Gee, testified, after his recollection was refreshed by the video, that
Butler did not exhibit much resistance in the booking area. How-
ever, after re-watching the video and facing additional questions,
Schultheis changed his testimony, offering that Butler was “ac-
tive[ly]” resisting Gee. The video appears to show Butler pulling
away from Gee, but additional factfinding might clarify whether
Butler was genuinely trying to escape Gee’s grip, rather than
drunkenly swaying.
       Second, it is unclear whether Gee’s takedown was executed
properly. Schultheis recalled witnessing “a relative [sic] normal
takedown.” However, Gee admitted that she used unreasonable
force during the takedown, and that Butler would likely have been
injured upon hitting the concrete floor. Moreover, the video
shows that Gee’s hand was located near Butler’s neck at the start
of the takedown, but it is unclear whether her hand remained in
that position or actually made contact with Butler’s neck. Corporal
Shawn Fox, who was in an adjacent room during the takedown,
offered the opinion that grabbing an individual’s neck is never an
“appropriate” maneuver.
       In light of these disputed facts, additional evidence and fact-
finding concerning Butler’s resistance and Gee’s takedown would
USCA11 Case: 21-12136       Date Filed: 07/25/2022     Page: 19 of 21




21-12136               Opinion of the Court                        19

assist a jury in deciding whether Gee’s behavior was wanton and
willful, malicious, or exhibitive of bad faith. If a jury were to find
that Gee violently pushed down an arrestee who was not physically
resisting her, with little prior warning, this might support a conclu-
sion that Gualtieri is shielded from liability on Count I. On the
other hand, a jury might conclude that Gualtieri is liable on Count
I upon finding that Butler was forcibly resisting Gee, Gee clearly
warned Butler to stop pulling away, and Gee’s takedown was
roughly compliant with the PCSO’s protocol.
       Any of these material disputes of fact justify the denial of
summary judgment. There are several other material facts in dis-
pute as well. For one, it is unclear whether Gee realized that Butler
was injured when she hit the floor. Gee later acknowledged that
“the likelihood [Butler] would be hurt when Gee tripped and
pushed her backward to the concrete was good.” Another officer
who was in the booking area after the takedown said that, although
Butler was “crying” after she fell, he had no memory of her com-
plaining of any injuries. The video similarly reflects that Butler was
crying and making various statements while she lay on the floor,
but those statements are not intelligible from the video. Answer-
ing this factual question would further assist a jury in evaluating
the appropriateness of Gee’s conduct. If indeed Gee had reason to
know that Butler’s left arm was injured, yet she pulled on that arm
anyway, a reasonable jury might conclude that her conduct
evinced wanton or malicious behavior.
USCA11 Case: 21-12136       Date Filed: 07/25/2022     Page: 20 of 21




20                     Opinion of the Court                 21-12136

        Last but not least, there is an important factual dispute con-
cerning Gee’s state of mind at the time of the takedown. On this
record, a jury might reasonably find that Gee behaved wantonly or
with bad faith or malice because she yelled, “are you fucking kid-
ding me?” after she pushed Butler onto the floor. However, a jury
could also credit Gee’s explanation that she made that statement
simply because she was disappointed that Butler was making the
intake process harder. Gee also testified that she was not frustrated
during her interaction with Butler, and got angry (with herself)
only afterwards because she had not intended to injure Butler. The
officers who were working on Gee’s shift also offered differing ac-
counts of Gee’s mental state on the evening in question. One of-
ficer, who was in an adjoining room when the takedown occurred,
testified that Gee was “extremely calm and professional” during the
takedown, and was not “angry” or “upset.” But others painted a
less tranquil picture, testifying that Gee was “upset” or “nervous”
right after the incident, and it was a “shock that Gee took someone
down,” given her usual tendency to avoid “physical confronta-
tions.”
        Florida’s sovereign immunity statute protects government
officials when their subordinates act in bad faith, or with malicious
purpose, or a wanton and willful disregard of human rights or
safety. See FLA. STAT. § 768.28(9)(a). Whether Gualtieri should
prevail on the defense of sovereign immunity in Count I turns on
whether Gee acted with malice, “‘ill will, hatred, spite, [or] an evil
intent,” and whether she intentionally or at least recklessly injured
USCA11 Case: 21-12136        Date Filed: 07/25/2022     Page: 21 of 21




21-12136                Opinion of the Court                        21

Butler. See Peterson, 290 So. 3d at 109–110. Because the standards
for applying sovereign immunity are so closely bound up with
Gee’s mental state, on this disputed record, summary judgment is
barred as a matter of law.
        Gualtieri also makes much of Butler’s admission that Gee’s
conduct was “unnecessary, unreasonable, excessive, without just
cause, intentional, without provocation and gratuitous.” How-
ever, none of those descriptors is synonymous with wanton and
willful behavior, malice, or bad faith. If Florida’s courts have re-
fused to find wanton and willful conduct, as a matter of law, when
a police officer grabbed an arrestee by the throat and kicked him,
see McGhee, 679 So. 2d at 730, or when three officers sat on top of
an ill, diabetic man until he went “limp,” see Thompson, 852 So.
2d at 303, there is little reason to conclude, as a matter of law, that
Gee’s less violent takedown of a noncompliant arrestee exhibited
wanton and willful conduct that would justify the application of
sovereign immunity.
        Based on the profoundly conflicting evidence amassed, it is
not clear whether Gee exhibited wanton and willful behavior, mal-
ice, or bad faith. It is neither the district court’s role nor ours to
wade into the remaining factual disputes and make determinations
regarding the witnesses’ credibility, let alone draw appropriate in-
ferences from the proffered facts. These determinations lie
squarely within the province of the jury. It was proper for the dis-
trict court to deny summary judgment on Count I.
       We AFFIRM.